Dear Mayor Myers:
We received your request for an opinion on behalf of the City of Scott. You question if the City may purchase plastic cups and beads, each with the City of Scott written on it, to be thrown in the City's Mardi Gras parade on February 12, 2002.
Our office previously opined that a police jury could not allocate public funds for a Mardi Gras celebration because to do so would violate Article VII, Section 14 of Louisiana Constitution of 1974 which prohibits the donation of public funds. See Atty. Gen. Op. No. 77-1157. In this opinion, there was no specific allocation of the funds at issue. The police jury simply wanted to make a general contribution to the parade. However, you indicate that the City will specifically purchase cups and beads with the City's name and/or logo on each. La.R.S. 51:1201 provides as follows:
A. The parishes, municipalities, and port authorities created inaccordance with the constitution and laws of the state of Louisiana arehereby authorized to promote the development of industry, trade, andcommerce within and for their respective jurisdictions and to associatewith one or more parishes, municipalities, or port authorities for thepurpose of promoting industry, trade, and commerce within the area of theseveral political subdivisions joined together or associated for thispurpose. To this end, parishes, municipalities, and port authorities mayadvertise by various means including but not limited to news media, tradejournals, magazines, and billboards and any other means which, in theirjudgment and discretion, they deem appropriate to promote, encourage, anddevelop industry, trade and commerce. In addition, they may establishand become members in councils chartered by the state as nonprofitcorporations for the purpose of industrial, trade, and commercialdevelopment.
B. Such councils shall be governed by boards comprised of membersappointed by the governing authorities of the participating politicalsubdivisions and shall make public their expenditures for advertising andpromotion by means of annual reports audited by a certified publicaccountant
This statute allows for discretion on the part of the municipality to determine "other" means to promote, encourage, and develop industry, trade, and commerce. Therefore, it is our opinion that the City of Scott is authorized by the above referenced statute to expend funds to promote the development of industry, trade, and commerce and thus, if it finds that the purchase of cups and beads with the City's name and/or logo on them to be thrown in the City's Mardi Gras parade will promote, encourage and develop industry, trade, and commerce, it may do so.
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY:  TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam